Citation Nr: 9900650	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  98-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chronic strain of the medial ligaments of the left knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1972.

This matter initially came to the Board of Veterans Appeals 
(Board) from a December 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claim of entitlement to an 
increased evaluation for service-connected chronic strain of 
left knee medial ligaments.  The veterans notice of 
disagreement was received in January 1998.  A statement of 
the case was issued in March 1998 and the veterans 
substantive appeal was received that May.  

In October 1998, the veteran appeared and testified before 
the undersigned at a videoconference.  The veteran accepted 
the videoconference hearing in lieu of an in-person hearing.  
At that time, the veteran presented additional evidence with 
the proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (1998). 


REMAND

The veterans claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Veterans Appeals 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veterans 
claim.  

Service connection is currently in effect for chronic strain 
of the medial ligaments of the left knee, rated 10 percent 
disabling under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5257 (1998), which concerns other 
impairment of the knee, including recurrent subluxation and 
lateral instability.  The veteran has presented a June 1997 
letter from his private physician, James P. Aplington, M.D.  
In that letter, Dr. Aplington reported that the examination 
findings were consistent with an arthritic left knee noted on 
an August 1996 arthroscopy.  In July 1997, the General 
Counsel of VA issued a precedent opinion authorizing separate 
ratings for arthritis and instability of a knee under 
Diagnostic Codes 5003 and 5257, respectively.  VAOPGCPREC 23-
97.  This represents a substantial departure from prior VA 
practice and, under Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the veteran is entitled to readjudication under the 
new view of the rating schedule.

The Board also points out that in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veterans increased rating claim.  

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran was afforded a VA examination in October 1997, but 
has raised questions regarding its adequacy.  During the 
October 1998 hearing, the veterans representative pointed 
out that the VA examiner did not note that the veteran wears 
a brace, even though he wore one the day of the examination.  
A review of the examination report also shows that the 
physician indicated that the claims folder was not available 
for review.  Therefore, another examination is in order.  

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his service-connected left knee 
disability.  Private medical records are 
to be obtained upon securing the 
necessary release.  Once obtained, the 
records should be associated with the 
veterans claims folder.  


2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected left knee disability.  
Such tests as the examining physician 
deems necessary should be performed.  The 
examination should include complete 
measurement of the ranges of motion and 
the degree and character of instability, 
if any, of the left knee.  All findings 
should be reported.  The orthopedic 
examiner should also be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The examiner should identify 
manifestations of the veterans service-
connected disabilities and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.


3.  The RO should adjudicate the claim 
of entitlement to an increased 
evaluation for service-connected chronic 
strain of left knee medial ligaments in 
light of VAOPGCPREC 23-97, considering 
separate ratings for 
subluxation/instability under Diagnostic 
Code 5257 and limitation of motion under 
Diagnostic Code 5010-5003 (applying, as 
well, DeLuca v. Brown, 8 Vet. App. 202 
(1995)).  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
